Exhibit 10.13

EXECUTION COPY

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY, dated as of June 16, 2010 (this “Guaranty”), made by the
Subsidiaries of Spectrum Brands, Inc. (the “Borrower”) listed on the signature
pages hereof and the Additional Subsidiary Guarantors described herein (the
Subsidiaries so listed and the Additional Subsidiary Guarantors being,
collectively, the “Subsidiary Guarantors” and, individually, “Subsidiary
Guarantor”), in favor of CREDIT SUISSE AG, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) for the
lenders (the “Term Lenders”) from time to time party to that certain Term Loan
Credit Agreement dated as of June 16, 2010 (as further amended, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”) among
the Borrower, SB/RH Holdings, LLC (“Holdings”), the Term Lenders and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has entered into the Term Loan Credit Agreement pursuant
to which the Borrower will borrow funds for the purposes set forth therein;

WHEREAS, each Subsidiary Guarantor will derive substantial direct and indirect
benefit from the transactions contemplated by the Term Loan Credit Agreement;
and

WHEREAS, the Term Lenders are not willing to make loans under the Term Loan
Credit Agreement unless the Borrower’s obligations under the Loan Documents are
guaranteed by the Subsidiary Guarantors;

NOW, THEREFORE in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Defined Terms. (a) Unless otherwise defined herein, terms defined in
the Term Loan Credit Agreement and used herein shall have the meanings given to
them in the Term Loan Credit Agreement.

(b) The following terms shall have the following meanings:

“Contingent Obligation” shall mean, at any time, any Obligation (or portion
thereof) that is contingent in nature at such time, including any Obligation
that is any contingent indemnification, expense reimbursement or other
obligation (including any guarantee) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made.

“Guarantee” shall mean, with respect to each Subsidiary Guarantor, its guarantee
of the Obligations under Section 2 hereof or Section 1 of a Guaranty Supplement.

“Guaranteed Parties” shall mean the holders from time to time of the
Obligations, including the Administrative Agent.



--------------------------------------------------------------------------------

“Guaranty Supplement” shall mean a Guaranty Supplement, substantially in the
form of Annex A, signed and delivered to the Administrative Agent for purposes
of adding a Subsidiary as a party hereto pursuant to Section 8.

“Non-Contingent Obligation” shall mean at any time any Obligation (or portion
thereof) that is not a Contingent Obligation at such time.

“Release Conditions” shall mean the following conditions for terminating the
Guarantee of each Subsidiary Guarantor:

(i) all Non-Contingent Obligations shall have been paid in full in cash; and

(ii) no Contingent Obligation (other than contingent indemnification and expense
reimbursement obligations as to which no claim shall have been asserted) shall
remain outstanding.

(c) Rules of Construction. The rules of construction specified in Section 1.02
of the Term Loan Credit Agreement also apply to this Guaranty.

SECTION 2. Guarantees. (a) Each Subsidiary Guarantor unconditionally guarantees
the full and punctual payment of each Obligation when due (whether at stated
maturity, upon acceleration or otherwise). If the Borrower fails to pay any
Obligation punctually when due, each Subsidiary Guarantor agrees that it will
forthwith on demand pay the amount not so paid at the place and in the manner
specified in the relevant Loan Document.

(b) Guarantees Unconditional. To the fullest extent permitted by applicable law,
the obligations of each Subsidiary Guarantor under its Guarantee shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Loan Document, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to any Loan Document;

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Loan Document;

(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Loan Document;

 

2



--------------------------------------------------------------------------------

(v) the existence of any claim, set-off or other right that such Subsidiary
Guarantor may have at any time against the Borrower, any other Guarantor, any
Guaranteed Party or any other Person, whether in connection with the Loan
Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment of
any Obligation by the Borrower, any other Guarantor or any other Person; or

(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Loan Document, any Guaranteed Party or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of or
defense to any obligation of any Subsidiary Guarantor hereunder (except the
defense of payment of the Obligations).

(c) Release of Guarantees. (i) All the Guarantees of the Subsidiary Guarantors
will be released when all the Release Conditions are satisfied. If at any time
any payment of an Obligation is rescinded or must be otherwise restored or
returned upon the insolvency or receivership of the Borrower or otherwise, the
Guarantees shall be reinstated with respect thereto as though such payment had
been due but not made at such time.

(ii) If all the capital stock of a Subsidiary Guarantor or all the assets of a
Subsidiary Guarantor are sold to a Person other than Holdings or one of its
subsidiaries in a transaction permitted by the Term Loan Credit Agreement (any
such sale, a “Sale of Subsidiary Guarantor”), the Administrative Agent shall
release such Subsidiary Guarantor from its Guarantee; provided that, if such
sale will result in a mandatory prepayment of the Term Loans pursuant to
Section 2.13 of the Term Loan Credit Agreement, arrangements satisfactory to the
Administrative Agent shall have been made to apply the Net Cash Proceeds thereof
to the extent necessary under the Term Loan Credit Agreement. Such release shall
not require the consent of any Guaranteed Party, and the Administrative Agent
shall be fully protected in relying on a certificate of the Borrower as to
whether any particular sale constitutes a Sale of Subsidiary Guarantor.

(iii) In addition to any release permitted by subsections (i) and (ii), the
Administrative Agent may release any Guarantee of a Subsidiary Guarantor with
the prior written consent of all the Term Lenders.

(iv) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to such Subsidiary Guarantor such documents as the Borrower shall
reasonably request to evidence the release of any Subsidiary Guarantor from its
guarantee hereunder pursuant to this Section 2(c).

(d) Waiver by Subsidiary Guarantors. Each Subsidiary Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against the Borrower, any other Guarantor or any other
Person.

 

3



--------------------------------------------------------------------------------

(e) Subrogation. A Subsidiary Guarantor that makes a payment with respect to an
Obligation hereunder shall be subrogated to the rights of the payee against the
Borrower with respect to such payment; provided that no Subsidiary Guarantor
shall enforce any payment by way of subrogation against the Borrower, or by
reason of contribution against any other guarantor of such Obligation, until all
the Release Conditions have been satisfied.

(f) Stay of Acceleration. If acceleration of the time for payment of any
Obligation by the Borrower is stayed by reason of the insolvency or receivership
of the Borrower or otherwise, all Obligations otherwise subject to acceleration
under the terms of any Loan Document shall nonetheless be payable by the
Subsidiary Guarantors hereunder forthwith on demand by the Administrative Agent.

(g) Right of Set-Off. If any Obligation is not paid promptly when due, each of
the Guaranteed Parties and their respective Affiliates is authorized, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Guaranteed Party or Affiliate to or
for the credit or the account of any Subsidiary Guarantor against the
obligations of such Subsidiary Guarantor under its Guarantee, irrespective of
whether or not such Guaranteed Party shall have made any demand thereunder and
although such obligations may be unmatured. The rights of each Guaranteed Party
under this subsection are in addition to all other rights and remedies
(including other rights of set-off) that such Guaranteed Party may have.

(h) Continuing Guarantee. Each Guarantee of any Subsidiary Guarantor is a
continuing guarantee, shall be binding on the relevant Subsidiary Guarantor and
its successors and assigns, and shall be enforceable by the Administrative Agent
or the Guaranteed Parties. If all or part of any Guaranteed Party’s interest in
any Obligation is assigned or otherwise transferred, the transferor’s rights
under each Guarantee, to the extent applicable to the obligation so transferred,
shall automatically be transferred with such obligation.

(i) Limitation on Obligations of Subsidiary Guarantor. The obligations of each
Subsidiary Guarantor under its Guarantee shall be limited to an aggregate amount
equal to the largest amount that would not render such Guarantee subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law.

SECTION 3. Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor which has not paid its proportionate share of such payment. The
provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the Term
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Term Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

SECTION 4. General Representations and Warranties. Each Subsidiary Guarantor
represents and warrants that:

(a) Such Subsidiary Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in the Perfection Certificate (as defined in the Security
Agreement).

(b) The execution and delivery of this Guaranty by such Subsidiary Guarantor and
the performance by it of its obligations under the Guaranty as supplemented
hereby are within its corporate or other powers, have been duly authorized by
all necessary corporate or other action, require no action by or in respect of,
or filing with, any governmental body, agency or official and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of its Organizational Documents, or of any agreement, judgment, injunction,
order, decree or other instrument binding upon it or result in the creation or
imposition of any Lien (except a Transaction Lien) on any of its assets.

(c) This Guaranty constitutes a valid and binding agreement of such Subsidiary
Guarantor, enforceable in accordance with its terms, except as limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and (ii) general principles of
equity.

SECTION 5. Covenants. Each Subsidiary Guarantor covenants and agrees that, so
long as the Release Conditions have not been satisfied or such Subsidiary
Guarantor has not been otherwise released pursuant to Section 2(c), such
Subsidiary Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that Holdings or the Borrower has agreed to cause such Subsidiary Guarantor
or such Subsidiaries to perform or observe.

SECTION 6. Application of Proceeds. The Administrative Agent shall apply any
proceeds of the Guarantees set forth herein in payment of the Obligations. The
Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Guaranty and the Term Loan Credit Agreement and may do so at such intervals as
may be agreed upon by the Borrower and the Administrative Agent, or, if an Event
of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election. Subject to the foregoing, the Administrative
Agent shall apply such proceeds in the order of priorities set out in
Section 7.02 of the Term Loan Credit Agreement.

SECTION 7. General Provisions Concerning the Administrative Agent.

(a) The provisions of Article 8 of the Term Loan Credit Agreement shall inure to
the benefit of the Administrative Agent, and shall be binding upon all
Subsidiary Guarantors and all Guaranteed Parties, in connection with this
Guaranty and the other Loan Documents. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly

 

5



--------------------------------------------------------------------------------

contemplated by the Loan Documents that the Administrative Agent is required in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.08 of the Term Loan Credit Agreement), and (iii) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for any failure to disclose, any
information relating to any Subsidiary Guarantor that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Event of Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Borrower or a Guaranteed Party.

(b) Sub-Agents and Related Parties. The Administrative Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of this Section shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent.

(c) Information as to Obligations and Actions by Guaranteed Parties. For all
purposes of the Loan Documents, including determining the amounts of the
Obligations and whether an Obligation is a Contingent Obligation or not, or
whether any action has been taken under any Loan Document, the Administrative
Agent will be entitled to rely on information from (i) its own records for
information as to the Guaranteed Parties, their Obligations and actions taken by
them, (ii) any Guaranteed Party for information as to its Obligations and
actions taken by it, to the extent that the Administrative Agent has not
obtained such information from its own records, and (iii) the Borrower, to the
extent that the Administrative Agent has not obtained information from the
foregoing sources.

(d) Refusal to Act. The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Guaranteed Parties or any agent,
trustee or similar representative thereof that, in the Administrative Agent’s
opinion, (i) is contrary to law or the provisions of any Loan Document, (ii) may
expose the Administrative Agent to liability (unless the Administrative Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Guaranteed Parties that gave such notice, consent, direction or
instruction) or (iii) is unduly prejudicial to Guaranteed Parties not joining in
such notice, consent, direction or instruction.

SECTION 8. Additional Subsidiary Guarantors. Any Subsidiary may become a party
hereto by signing and delivering to the Administrative Agent a Guaranty
Supplement, whereupon such Subsidiary shall become a “Subsidiary Guarantor” as
defined herein.

SECTION 9. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.01 of the Term Loan
Credit Agreement, and in the case of any such notice, request or other
communication to a Subsidiary Guarantor, shall be given to it in care of the
Borrower.

 

6



--------------------------------------------------------------------------------

SECTION 10. No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Guaranteed Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Guaranteed Party of any
right or remedy under any Loan Document preclude any other or further exercise
thereof or the exercise of any other right or remedy. The rights and remedies
specified in the Loan Documents are cumulative and are not exclusive of any
other rights or remedies provided by law.

SECTION 11. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties. If all or any part of any
Guaranteed Party’s interest in any Obligation is assigned or otherwise
transferred, the transferor’s rights hereunder, to the extent applicable to the
obligation so transferred, shall be automatically transferred with such
obligation. This Guaranty shall be binding on the Subsidiary Guarantors and
their respective successors and assigns.

SECTION 12. Amendments and Waivers. Neither this Guaranty nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent, with the consent
of such Term Lenders as are required to consent thereto under Section 9.08 of
the Term Loan Credit Agreement. No such waiver, amendment or modification shall
be binding upon any Subsidiary Guarantor, except with its written consent.

SECTION 13. Applicable Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

SECTION 15. Jurisdiction; Consent to Service of Process. (a) Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action

 

7



--------------------------------------------------------------------------------

or proceeding may be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty shall affect any
right that the Administrative Agent or any other Guaranteed Party may otherwise
have to bring any action or proceeding relating to this Guaranty or the other
Loan Documents against such Subsidiary Guarantor or its properties in the courts
of any jurisdiction.

(b) Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Term Loan Credit
Agreement. Nothing in this Guaranty will affect the right of any party to this
Guaranty to serve process in any other manner permitted by law.

SECTION 16. Severability. In the event any one or more of the provisions
contained in this Guaranty should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed as of the date first above written.

 

SUBSIDIARY GUARANTORS:

RUSSELL HOBBS, INC.,

APN HOLDING COMPANY, INC.,

APPLICA AMERICAS, INC.,

APPLICA CONSUMER PRODUCTS, INC.,

APPLICA MEXICO HOLDINGS, INC.,

HOME CREATIONS DIRECT, LTD.,

HP DELAWARE, INC.,

HPG LLC,

SALTON HOLDINGS, INC.,

TOASTMASTER INC.

By:   /s/ Lisa R. Carstarphen  

Name: Lisa Carstarphen

Title: Vice President and Secretary

[Signature Page for Subsidiary Guaranty]



--------------------------------------------------------------------------------

DB ONLINE, LLC,

ROVCAL, INC.,

SPECTRUM JUNGLE LABS CORPORATION,

SPECTRUM NEPTUNE US HOLDCO CORPORATION,

TETRA HOLDING (US), INC.,

UNITED PET GROUP, INC.

By:   /s/ John T. Wilson   Name: John T. Wilson   Title: Vice President and
Secretary

 

ROV HOLDING, INC. By:   /s/ John T. Wilson   Name: John T. Wilson   Title:
Secretary

 

 

SCHULTZ COMPANY,

UNITED INDUSTRIES CORPORATION

By:   /s/ John T. Wilson   Name: John T. Wilson   Title: Vice President and
Assistant Secretary

[Signature Page for Subsidiary Guaranty]



--------------------------------------------------------------------------------

Accepted and agreed:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:   /s/ John D. Toronto   Name: John D. Toronto   Title: Director

 

By:   /s/ Vipul Dhadda   Name: Vipul Dhadda   Title: Associate

 

 

 

 

 

 

 

 